Citation Nr: 1760092	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a respiratory disorder, to include asthma, and to include as secondary to service-connected right lung calcification. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability, to include degenerative joint and disc disease (claimed as neck and upper back condition).   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1968 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In the June 2010 rating decision, the RO denied service connection for residuals of right knee injury, low back disability, and degenerative joint and disc disease claimed as a neck condition.  In the November 2013 rating decision, the RO denied service connection for asthma.  The Veteran was provided a hearing in August 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The claims of service connection for a right knee injury, low back condition, and neck condition were brought before the Board in November 2014, February 2016, and May 2017 and were remanded for further development. 

The issues of service connection for a low back disability and service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  Recurrent knee sprains were noted on May 1968 pre-induction examination; a right knee disability did not permanently increase in severity during service. 

2.  The probative evidence of record does not show the Veteran's claimed respiratory disorder is related to his period of service or his service-connected right lung calcification. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.
38 U.S.C. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.159, 3.304, 3.306 (2017).

2.  The criteria for service connection for a respiratory disorder, to include asthma, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  See Jensen.    

Factual Analysis - Right Knee Disability

The Veteran seeks service connection for a right knee disability, which he believes was caused or aggravated by an April 1969 parachute accident while in service. 

The initial determination is whether bilateral pes planus was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2017).  In this case, the record evidence shows that recurrent knee sprains were noted on May 1968 pre-induction examination.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, and the Veteran entered service with pre-existing right knee disability.

The Veteran's service treatment records (STRs) show that the Veteran suffered a parachute jump accident in which he hurt his right knee and groin in April 1969.  The Veteran was subsequently diagnosed with muscle strain of the right knee and groin and was treated with Aspirin containing Codeine.  However, the Veteran's May 1972 separation examination showed that the Veteran made no complaints regarding his right knee.  Examination of his lower extremities was normal at discharge.  

On VA examination in August 1973, the Veteran complained that his right knee bothered him when walking up steps or stepping on a curb.  He stated he would get sharp pain and would have to let his knee go because of the pain.  He further stated his knee did not go out of socket, but the pain was so bad it hindered him.  However, upon examination, the examiner found no objective residuals of a right knee injury. 

The Veteran provided private medical records which show he had right knee surgery in 1990.  In November 2009, he was seen at the VA for his right knee pain.  However, no diagnosis was given and no opinion on the etiology of his right knee pain was provided.  

In April 2015, the Veteran was provided a VA examination.  The Veteran was found to have a meniscal tear and joint osteoarthritis in both his knees.  The examiner noted that the Veteran did not report flare-ups of his knee or lower leg and had no functional loss or impairment of the joint.  The Veteran's right knee initial range of motion was normal with no evidence of pain with weight bearing.  There was only localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner further noted there were no additional attributing factors of disability.  His muscle strength on forward flexion and extension were normal and he had no ankylosis.  There were no issues of joint stability, and all instability testing was normal.  The examiner then opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's right knee condition was degenerative joint disease, a condition that was not present on entry of active duty.  The examiner further rationalized that  the Veteran's "[e]ntry physical examination indicated 'right knee sprain;' that is a non-specific designation in this particular case but would typically refer to an injury to any one of the four ligaments of the knee.  The right knee was not obviously impaired on entry to active duty but a ligament sprain is susceptible to additional injury."  The examiner then stated that it was possible the injury referred to on entry did include an injury to the meniscus; however, there was no medical means to determine at this point.  The examiner further rationalized that there was no evidence in the service treatment records of impairment of function of his right knee.  The examiner stated that the exact injury incurred during the April 1969 accident cannot be determined from the record; however, there was no evidence of recurring dysfunction of his right knee in his remaining years of service.  The examiner further stated that there were no records showing treatment for a right knee condition until the 1990s, long after his service.  The examiner stated the Veteran was sufficiently fit in terms of major weight bearing joints to be selected for service as a corrections officer and he continued to be able to work 12-hour shifts, which was not indicative of significant impairment of the knee more than 40 years since service.  The examiner also stated radiographic findings showed only mild degenerative joint disease of the right knee, which argued against a finding of significant traumatic injury to right knee in service.  The examiner stated that significant traumas to weight bearing joints with degenerative arthritis would be plainly visible on radiographs and would be expected to result in significantly more advanced degenerative disease than what was found on the Veteran's current plain radiographs of the right knee.  Lastly, the examiner opined that the Veteran's current degenerative joint disease of the right knee was not due to any aspect of his military service or aggravation of a pre-existing injury, but was more consistent with normal age-related degeneration. 

At his August 2017 Board hearing, the Veteran testified that in addition to the April 1969 in-service parachute injury, he had also incurred a May 1969 parachute accident where his parachute did not deploy, and he was hospitalized for 5 days.  He also reported that he incurred swelling, aches, and pains in the knee as a result of his in-service accidents.    

After weighing all the evidence, the Board finds the April 2015 VA medical examination and opinion to be of significant probative value in finding that there was no permanent increase in severity of right knee disability during service.  The opinion was sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered, including providing a separate explanation for the Veteran's current right knee disability.    

The Board also acknowledges the Veteran's assertions that he has suffered from right knee pain since service and that his right knee disability increased in severity based on pain, swelling, and aches during his period of active service due to his parachute accidents.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether any right knee disability permanently increased in severity during service, to include from his April 1969 and May 1969 parachute accidents, requires medical expertise that the Veteran has not demonstrated since knee disabilities can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a right knee disability.  Therefore, the appeal must be denied. 

Respiratory Disorder  

The Veteran contends that his respiratory disorder, to include asthma, is related to his active service, to include his working in "moldy" conditions on a ship in service. 

As an initial matter, the Board notes that the Veteran was diagnosed with hyperventilation syndrome in July 1968 and Ghon complex of the right lung at his May 1972 separation examination.  The Veteran was subsequently service-connected for a right lung calcification in October 1973. 

The Veteran was seen at a VA medical center in November 2009.  During a visit for his right knee, the Veteran was checked for any respiratory symptoms.  The Veteran denied asthma, pleuritic chest pain, dyspnea, cough, hemoptysis, or wheezing.  The Veteran was seen for a private medical visit in April 2012.  The Veteran stated he had wheezing and a cough for about a year.  The examiner noted the Veteran had no history of asthma, but a history of allergies and GERD.  Upon examination, the Veteran had no acute distress and his cough was dry.  The Veteran's chest was clear and he had no wheezes or inspiratory crackles.  The examiner diagnosed the Veteran with probable asthma. 

In August 2013, the Veteran was provided a VA examination.  The examiner noted the Veteran was diagnosed with asthma and right lung calcification.  The Veteran had no asthma attacks within the last 12 months and did not have any physician visits for exacerbations.  The examiner noted the Veteran had no residual conditions or complications due to his benign neoplasm in his right lung.  Chest imaging studies were performed on his chest.  The examiner noted that the Veteran's calcification was still consistent with benign granuloma of the right lung base.  His remaining lung fields were clear on the frontal view. The examiner noted that on lateral view there was a thin linear stranding overlaying the inferior heart.  The examiner stated the thin linear stranding was probably due to some atelectasis which could be located on the left lung base.  However, the lateral view was otherwise unremarkable and his radiographs were stable since 2009.  The examiner stated that the Veteran's asthma was the sole causation for his minimal obstructive airways disease.  The examiner also noted that the Veteran had longstanding GERD and allergies.  After examination and review of the record, the examiner opined that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner rationalized that the Veteran's longstanding GERD and allergies had both been well-documented to cause minimal obstructive airway disease.  The examiner further stated that the Veteran's benign calcified granuloma in the right lower lung has had no changes since the 1970s, and therefore, has no relationship to the Veteran's minimal asthma.  The examiner stated the Veteran's asthma was also not aggravated in any way by his granuloma, as there was no change in the granuloma's status.  The examiner did not find any other respiratory condition during the examination. 

After review of the record, the Board finds the evidence of record is against a finding that the Veteran's respiratory condition is related to his service or service-connected disability.  

The Board notes, besides his documented Ghon complex and one instance of "hyperventilation syndrome" in July 1968 (for which the Veteran has already been service-connected), the Veteran had no complaints or issues with breathing, asthma, or coughing.  No additional documented respiratory conditions were shown in service or complaints thereof.  Further, at his November 2009 VA visit, the Veteran denied any respiratory issues, to include coughing, chest pain, and asthma. Additionally, in his April 2012 visit for his respiratory issues, the Veteran stated that his wheezing and coughing symptoms had only started the year before, which was thirty years after service. 

Moreover, the Board finds the August 2013 VA examination and opinion to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, review of the medical evidence of record, and review of medical literature.  Further, a complete and thorough rationale was provided for the opinions rendered.  The physician opined that the Veteran's condition was not due to or aggravated by his service-connected right lung calcification.  Additionally, the examiner opined that the Veteran's obstructive airway disease were more likely due to his longstanding GERD and allergies, which, the Board notes were also not shown in service. 

The Board also acknowledges the Veteran's assertions that his respiratory disorder was caused by his service or his service-connected right lung condition.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran's respiratory condition is caused by his service-connected right lung condition or active service, requires medical expertise that the Veteran has not demonstrated since respiratory conditions can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a respiratory condition.  Therefore, the appeal must be denied. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a respiratory condition, to include asthma, is denied.


REMAND 

The Veteran contends that his low back condition and neck condition are related to his active service, including his parachute accident. 

In April 2015, the Veteran received a VA examination for his low back condition and neck condition.  The examiner opined that both conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that there was no evidence of such injuries at the time of the parachute accident or evidence of recurring pain throughout service.  The examiner also found that the Veteran did not receive treatment for both conditions until 2008.

The Board finds the April 2015 VA opinions are not adequate.  The examiner opined that the Veteran's low back and neck disabilities were less likely than not related to his period of service and based the opinions, in part, on the lack of medical documentation of treatment for the back and neck until 2008.  For the Veteran's claimed low back condition, the Board notes that on the Veteran's entry examination, the Veteran checked yes for "back trouble."  Therefore, the examiner should have provided an opinion regarding whether the Veteran's back condition pre-existed service and was aggravated by his active duty.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Further, since the 2015 opinion, the Veteran has provided a September 2016 statement from his private physician that states he was treated for his back and neck pain in the 1980s.  Additionally, the Board also has found that an August 1973 musculoskeletal system "special examination" was conducted but is not a part of the record.  Therefore, the claims file should be returned to the April 2015 examiner, if available, in order to obtain an opinion regarding whether the Veteran's back condition pre-existed service and was aggravated (permanently worsened beyond normal progress of the disorder) by his active service and to consider the private physician's statement regarding treatment prior to 2008 for the Veteran's neck and back conditions, and the special examination record once it has been retrieved.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's low back condition and neck condition claims, to include the musculoskeletal "special examination" referenced in his August 1973 VA examination. 

2.  After Step 1 has been completed, return the claims file to the VA examiner who conducted the Veteran's April 2015 examination.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the April 2015 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements, the marked back trouble on his May 1968 entry examination, the September 1970 reported low back pain, the April 1969 and May 1969 parachute accidents, the September 2016 private physician statement, and if retrieved, the August 1973 special examination, as well as the onset of current symptomatology, the examiner should opine:

(a) Is it clear and unmistakable that the Veteran entered active military service with a pre-existing back disability?

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing back disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing back disability, is it at least as likely as not (50 percent probability or more) that the Veteran's chronic low back pain is related to his period of active service, to include the April 1969 and May 1969 parachute accidents and the September 1970 report of low back pain? 

Then, following a review of the entire record, to include the Veteran's lay statements concerning his neck pain, the April 1969 parachute accident, the September 1970 report of pain "between the shoulder blades," the September 2016 private physician statement, and if retrieved, the August 1973 special examination, as well as the onset of current symptomatology, the examiner should opine as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neck condition had its onset during, or is otherwise related to, his active duty service, to include his April 1969 and May 1969 parachute accidents and the September 1970 report of pain "between the shoulder blades?"

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


